 
Exhibit 10.10
 
TRADEMARK SECURITY AGREEMENT
 
This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of September 21,
2012, by Unigene Laboratories, Inc., a Delaware corporation (the “Grantor”), in
favor of Victory Park Management, LLC, as collateral agent (the “Collateral
Agent”) for the secured parties referred to below.
 
WHEREAS:
 
A.           Reference is made to that certain Pledge and Security Agreement,
dated as of September 30, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), entered into by and among
the Grantor, Collateral Agent, and the other secured parties thereunder from
time to time (together with Collateral Agent, the “Secured Parties”) which
secures certain now existing and future arising obligations owing to the Secured
Parties;
 
B.           Pursuant to the Security Agreement, the Grantor is required to
execute and deliver to the Collateral Agent this Agreement.
 
C.           Pursuant to the terms of the Security Agreement, the Grantor has
granted to the Collateral Agent and Secured Parties a security interest in
substantially all the assets of the Grantor, including all right, title and
interest of the Grantor in, to and under all now owned and hereafter acquired
trademarks, trademark applications and trademark licenses, and all products and
proceeds thereof, to secure the payment of the Obligations (as defined in the
Security Agreement).
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, to secure the Obligations, a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired:
 
1.           each United States and foreign trademark and trademark application,
including, without limitation, each trademark and trademark application referred
to in Schedule l annexed hereto, together with any reissues, continuations or
extensions thereof and all goodwill associated therewith;
 
2.           each trademark license, including, without limitation, each
trademark license listed on Schedule 1 annexed hereto, together with all
goodwill associated therewith;
 
3.           all products and proceeds of the foregoing, including, without
limitation, any claim by the Grantor against third parties for past, present or
future infringement, misappropriation, dilution, violation or other impairment
of any trademark, including, without limitation, any trademark referred to in
Schedule 1 annexed hereto, any trademark issued pursuant to a trademark
application referred to in Schedule 1 and any trademark licensed under any
trademark license listed on Schedule 1 annexed hereto (items 1 through 3 being
herein collectively referred to as the “Trademark Collateral”).
 
 
 

--------------------------------------------------------------------------------

 
 
This security interest is granted in conjunction with the security interests
granted to the Collateral Agent and Secured Parties pursuant to the Security
Agreement.  The Grantor hereby acknowledge and affirm that the rights and
remedies of the Collateral Agent and the Secured Parties with respect to the
security interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  Capitalized
terms used but not defined herein have the respective meanings ascribed thereto
in the Security Agreement.
 
This Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement and all disputes arising hereunder shall be governed by, the
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois.  The parties hereto (a) agree that any legal
action or proceeding with respect to this Agreement or any other agreement,
document, or other instrument executed in connection herewith or therewith,
shall be brought in any state or federal court located within Chicago, Illinois,
(b) irrevocably waive any objections which either may now or hereafter have to
the venue of any suit, action or proceeding arising out of or relating to this
Agreement, or any other agreement, document, or other instrument executed in
connection herewith, brought in the aforementioned courts and (c) further
irrevocably waive any claim that any such suit, action, or proceeding brought in
any such court has been brought in an inconvenient forum.
 
[Signature Pages Follow]
 
 
2

--------------------------------------------------------------------------------

 
 
The Grantor has caused this Trademark Security Agreement to be duly executed by
its duly authorized officer thereunto as of the date first set forth above.
 

 
UNIGENE LABORATORIES, INC.
 
           
By:
/s/ Ashleigh Palmer     Name: Ashleigh Palmer     Title: Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledged:
 
VICTORY PARK MANAGEMENT, LLC,
as Collateral Agent
 
 

By: /s/ Matthew D. Ray   Name: Matthew D. Ray    Title: Manager   

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
 
Trademark Collateral
 
 

Mark Registration No. Registration Date       PEPTELLIGENCE 3974071 June 7, 2011

                                                     